Citation Nr: 1611027	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-33 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include a herniated disc of the lumbar spine, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disability, to include arthritis and muscle spasm, to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  These matters were remanded in February 2014.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the issue of entitlement to service connection for a left foot disability was also remanded by the Board in February 2014.  However, this issue was subsequently granted in full by the RO in an October 2014 rating decision. Accordingly, this issue is no longer on appeal before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has low back and left hip disabilities are related to his service-connected residuals of a left fibular fracture (left leg disability).  Specifically, he contends that his left leg disability results in an altered gait which has either caused or aggravated low back and left hip conditions.

Low Back 

The Veteran underwent VA examination in connection with his claim for entitlement to service connection for a low back disability in October 2009 and September 2011.  In December 2013, the Board founds the examinations and opinions of record to be inadequate for purposes of determining service connection, as the opinions did not adequately address the Veteran's contention that his low back disability was proximately caused or aggravated by his service-connected left leg disability.  The Board notes that its February 2014 remand made reference to a May 2009 examination.  However, as the May 2009 examination was conducted before the Veteran filed the claims on appeal and as the examination report refers only to the Veteran's left leg disability, it is clear that the Board actually intended to reference the October 2009 examination and opinion.  Accordingly, the Veteran again underwent VA examination pursuant to the Board's remand order in May 2014.  

Upon review, the Board finds that the May 2014 examination is also inadequate for purposes of determining service connection.  The examiner opined that the Veteran's lumbar disc herniation was less likely than not due to the Veteran's service-connected left leg disability, but was more likely as a result of his obesity.  The examiner also opined that it was less likely not that the Veteran's lumbar disc herniation was aggravated beyond its natural progression by his service-connected left leg disability, explaining only that as the disc herniation was likely related the Veteran's obesity, the "question of aggravation does not arise."  This is not a sufficient rationale for the opinion stated, as no matter the cause of the Veteran's low back disability, it is still possible that it could be aggravated by his service-connected left leg disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Accordingly, the Board finds remand is warranted in order to obtain an additional examination and opinion from a different VA examiner, as all of the Veteran's examinations thus far have been conducted by the same examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Furthermore, as the Veteran has now been granted service connection for a left foot disability, specifically flat foot, which he also contends alters his gait, upon remand the examiner should also address whether this condition causes or aggravates the Veteran's low back disability.  

Left Hip 

The Board remanded the Veteran's claim for entitlement to service connection for a left hip disability because, while the October 2009 VA examination found no current disability, treatment records later added to the record reflected reports of muscle spasm.  Upon examination in May 2014, the examiner again found that the Veteran did not have a current left hip disability.  However, the examiner did not address the reports of muscle spasm in the Veteran's treatment records, nor did the examiner address the Veteran's extensive history of severe left hip pain.  Accordingly, the Board finds further examination and opinion is warranted, again from a different examiner, in order to properly address the diagnoses of record and the Veteran's credible lay statements.  See Barr, 21 Vet. App. at 311; see also Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, the Board's February 2014 remand order directed the RO to obtain identified private treatment records from a Dr. Shamblin.  While the Veteran did not submit an authorization and release form when provided the opportunity upon remand, the Board finds that the Veteran should again be given the opportunity to provide authorization for VA to obtain these records or to submit them himself.  Further, the Veteran has also indicated that he received treatment from a Dr. Keffer, but records of such treatment are not in evidence.  Accordingly, upon remand, the RO should also attempt to obtain records of this and any other identified private treatment.  

Finally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from March 2014 to the present.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record medical records from Dr. Shamblin, Dr. Keffer, and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for another examination with a VA examiner other than the one who provided the May 2009, October 2009, September 2011, and May 2014 examinations and opinions.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination reports, and with specific consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide opinions as to whether:

a)  It is at least as likely as not (50 percent probability or more) that any low back disability present, to include a herniated disc of the lumbar spine, is caused or aggravated by the Veteran's service-connected residuals of a distal left fibular fracture and/or his service-connected left flat foot.  

b)  It is at least as likely as not (50 percent probability or more) that any left hip disability present, to include muscle spasms, is caused or aggravated by the Veteran's service-connected residuals of a distal left fibular fracture and/or his service-connected left flat foot.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for a low back disability, to include as secondary to service-connected disability, and entitlement to service connection for a left hip disability, to include as secondary to service-connected disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




